            Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

STERLING D. WOOTEN, JR.,

                                Plaintiff,            Case No.: _________________

                -against-                             COMPLAINT

SELECT BANCORP, INC., WILLIAM L.                      DEMAND FOR JURY TRIAL
HEDGEPETH II, J. GARY CICCONE,
GERALD W. HAYES JR., RONALD V.
JACKSON, JOHN W. MCCAULEY, CARLIE
C. MCLAMB JR., SHARON L. RAYNOR,
W. LYNDO TIPPETT, ALICIA SPEIGHT
HAWK, V. PARKER OVERTON, and K.
CLARK STALLINGS,

                                Defendants.


       Plaintiff, Sterling D. Wooten, Jr. (“Plaintiff”), by his undersigned attorneys, alleges upon

personal knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Select Bancorp, Inc. (“Select” or the

“Company”), and the members of Select’s board of directors (the “Board” or the “Individual

Defendants” and together with Select, the “Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a),

and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection with the proposed merger between First

Bancorp (“First Bancorp”) and Select (the “Proposed Merger”).

       2.        On June 1, 2021, First Bancorp and Select entered into an Agreement and Plan of

Merger and Reorganization (the “Merger Agreement”), pursuant to which each outstanding share

of Select’s common stock, par value $1.00 per share, except for specified shares of Select common



                                                  1
            Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 2 of 17




stock owned by Select or First Bancorp, will be converted into the right to receive 0.408 shares of

First Bancorp’s common stock, no par value (the “Merger Consideration”).              First Bancorp

shareholders will not receive any Merger Consideration. Based on the $45.41 closing price of

First Bancorp’s common stock on June 1, 2021, the last trading day before public announcement

of the Proposed Merger, the 0.408 exchange ratio represented approximately $18.53 in value for

each share of Select common stock. Upon completion of the Proposed Merger, Select will merge

with and into First Bancorp and First Bancorp will assume the assets and liabilities of Select.

       3.       On July 2, 2021, in order to solicit Select shareholders to vote in favor of the

Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

registration statement on Form S-4 (the “Proxy”) with the SEC, in violation of Sections 14(a) and

20(a) of the Exchange Act.

       4.       In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for Select, First Bancorp, and the combined

company, (ii) the valuation analyses performed by Select’s financial advisor, Raymond James &

Associates, Inc. (“Raymond James”) in support of its fairness opinion, (iii) the potential conflicts

of interest of Raymond James, and (iv) the sales process leading up to the Proposed Merger.

       5.       The special meeting of Select shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can make an

informed decision on the Proposed Merger and properly exercise his corporate suffrage rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act. Plaintiff seeks to

enjoin Defendants from taking any steps to consummate the Proposed Merger until the material




                                                 2
            Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 3 of 17




information discussed herein is disclosed to Select’s shareholders sufficiently in advance of the

Shareholder Vote or, in the event the Proposed Merger is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       7.         This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.        Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section 27 of the Act confers personal jurisdiction over the

defendant in any federal district court.” Id. At 1316.

       9.         Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, Select’s common stock trades on The Nasdaq Stock Market, which is headquartered in

this District rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).




                                                  3
          Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 4 of 17




                                             PARTIES

       10.       Plaintiff is, and at all relevant times has been, a shareholder of Select.

       11.      Defendant Select is a holding company for Select Bank & Trust Company which

operates for the primary purpose of serving the banking needs of individuals and small to medium-

sized businesses in its market area. Select Bank offers a range of banking services including

checking and savings accounts, commercial, consumer, mortgage and personal loans, and other

associated financial services. Select is a North Carolina corporation with headquarters in Dunn,

North Carolina and its common stock trades on the Nasdaq under the ticker symbol “SLCT.”

       12.     Individual Defendant William L. Hedgepeth II is, and has been at all relevant times,

a director and the Chief Executive Officer and President of Select.

       13.     Individual Defendant J. Gary Ciccone is, and has been at all relevant times, a

director of Select and Chairman of the Board.

       14.     Individual Defendant Gerald W. Hayes Jr. is, and has been at all relevant times, a

director of Select.

       15.     Individual Defendant Ronald V. Jackson is, and has been at all relevant times, a

director of Select.

       16.     Individual Defendant John W. McCauley is, and has been at all relevant times, a

director of Select.

       17.     Individual Defendant Carlie C. McLamb Jr. is, and has been at all relevant times, a

director of Select.

       18.     Individual Defendant Sharon L. Raynor is, and has been at all relevant times, a

director of Select.

       19.     Individual Defendant W. Lyndo Tippett is, and has been at all relevant times, a




                                                  4
            Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 5 of 17




director of Select.

       20.     Individual Defendant Alicia Speight Hawk is, and has been at all relevant times, a

director of Select.

       21.     Individual Defendant V. Parker Overton is, and has been at all relevant times, a

director of Select.

       22.     Individual Defendant K. Clark Stallings is, and has been at all relevant times, a

director of Select.

       23.     The Individual Defendants referred to in ¶¶ 12-22 are collectively referred to herein

as the “Individual Defendants” and with Select they are referred to herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

I.     Background and the Proposed Merger

       24.     Select is the holding company for Select Bank & Trust Company. The company

currently operates 22 full-service banking locations in North Carolina, South Carolina, and

Virginia.

       25.     First Bancorp is a holding company for First Bank and is headquartered in Southern

Pines, North Carolina, with total assets of approximately $7.1 billion. Its principal activity is the

ownership and operation of First Bank, a state-chartered community bank that operates 101 bank

branches in North Carolina and South Carolina. First Bancorp is a North Carolina corporation and

its common stock trades on the Nasdaq under the ticker symbol “FBNC”.

       26.     On June 1, 2021, Select and First Bancorp issued a joint press release announcing

the Proposed Merger, which states in relevant part:

                         First Bancorp to Acquire Select Bancorp, Inc.

       SOUTHERN PINES, N.C. and DUNN, N.C., June 1, 2021 /PRNewswire/ -- First
       Bancorp (Nasdaq: FBNC), the parent company of First Bank, and Select Bancorp,



                                                 5
  Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 6 of 17




Inc. ("Select") (Nasdaq: SLCT), the parent company of Select Bank and Trust
Company ("Select Bank"), announced today the signing of a definitive merger
agreement under which First Bancorp will acquire Select in an all-stock transaction
with a total current value of approximately $314.3 million, or $18.10 per share,
based on First Bancorp's stock price as of May 28, 2021.

The merger agreement has been unanimously approved by the boards of directors
of each company. The transaction is expected to close in the fourth quarter of 2021
and is subject to customary conditions, including shareholder and regulatory
approval. Subject to the terms of the merger agreement, Select shareholders will
receive 0.408 shares of First Bancorp's common stock for each share of Select
common stock.

Select Bank currently operates twenty-two banking locations in North
Carolina, South Carolina, and Virginia and has the leading community bank market
share in Fayetteville, NC and a presence in the key North Carolina growth markets
of Raleigh, Charlotte, and Wilmington. As of March 31, 2021, Select reported
assets of $1.8 billion, loans of $1.3 billion, and deposits of $1.6 billion. The
acquisition complements First Bank's existing footprint and provides entry into
several new markets.

"Select Bank is a high quality institution with a long-standing history of service and
strong community banking relationships," said Richard Moore, Chief Executive
Officer of First Bancorp. "We are thrilled that the Select Bank team will be joining
First Bank, and we look forward to the opportunity to serve their customers."

Upon completion of the acquisition, the combined company is expected to have
over $9 billion in assets, $6 billion in loans, and $8 billion in deposits. This
transaction represents an opportunity to further cement First Bank's position as the
preeminent community bank in North Carolina in a way that is attractive for all
stakeholders involved.

"We are very excited about this partnership and the unique opportunity it presents,"
said Bill Hedgepeth, President, CEO, and Director of Select. "We have long
admired First Bancorp, and our combined company will be positioned to capitalize
on an enhanced presence in exceptional markets, talent, and financial strength."

Keefe, Bruyette & Woods, Inc. served as financial advisor to First Bancorp and
Brooks, Pierce, McLendon, Humphrey & Leonard, LLP provided legal
counsel. Raymond James & Associates, Inc. served as financial advisor to Select
Bancorp, Inc., and Wyrick Robbins Yates & Ponton LLP served as legal counsel.

INVESTOR PRESENTATION

Further information on the terms of this transaction will be included in Form 8-Ks
to be filed by First Bancorp and Select Bancorp, Inc. with the Securities and



                                          6
            Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 7 of 17




       Exchange Commission (the "SEC").

       First Bancorp

       First Bancorp is the holding company for First Bank and is headquartered
       in Southern Pines, North Carolina. The company currently operates 102 bank
       branches, with 96 branches operating in North Carolina and 6 branches in South
       Carolina (Cheraw, Dillon, Florence, and Latta).

       Select Bancorp, Inc.

       Select Bancorp, Inc. is the holding company for Select Bank & Trust Company and
       is headquartered in Dunn, North Carolina. The company currently operates 22 full-
       service banking locations in North Carolina, South Carolina, and Virginia.

II.    The Proxy Omits Material Information

       27.      On July 2, 2021, Defendants filed the materially incomplete and misleading Proxy

with the SEC. The Individual Defendants had a duty to carefully review the Proxy before it was

filed with the SEC and disseminated to Select’s shareholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy misrepresents and/or omits material

information that is necessary for Select’s shareholders to make an informed decision in connection

with the Proposed Merger.

       A.       The Misleadingly Incomplete Financial Projections

       28.      First, the Proxy omits the financial projections for Select, First Bancorp, or the

combined company (the “Omitted Projections”).

       29.      The Omitted Projections served as a material factor in the Select Board’s decision

to approve the Proposed Merger and for Raymond James to find the Merger Consideration “fair”

to Select shareholders. The Omitted Projections are plainly material and speak squarely to the

question that the Company’s shareholders must answer in determining whether to vote in favor of

the Proposed Merger: is a smaller stake in the combined company more or less valuable than a full

stake in the standalone company? Without the Omitted Projections, Defendants present the



                                                7
            Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 8 of 17




Company’s shareholders with only a fraction of the equation, rendering them unable to answer this

question and assess the fairness of the Proposed Merger. The omitted financial projections are

plainly material to shareholders and must be disclosed.

       30.      If a proxy statement broaches the subject of valuation information, such

information must be complete and accurate. With regard to future events, uncertain figures, and

other so-called soft information, a company may choose silence or speech elaborated by the factual

basis as then known—but it may not choose half-truths. Accordingly, Defendants have disclosed

some of the valuation information relied upon by Raymond James and the Board but have failed

to disclose the Omitted Projections. These omissions render the summary of each entity’s value

and financial picture in the Proxy misleadingly incomplete.

       B.       The Misleadingly Incomplete Summary of Raymond James’ Valuation Analyses

       31.      The Proxy describes Raymond James’ fairness opinion and the various valuation

analyses performed in support of its opinion.         Defendants concede the materiality of this

information by including Raymond James’ fairness opinion and its valuation analyses among the

“material” factors considered in recommending the Proposed Merger. Proxy at 44. However, the

summary of Raymond James’ fairness opinion and analyses provided in the Proxy fails to include

key inputs and assumptions underlying the analyses. Without this information, as described below,

Select’s shareholders are unable to fully understand these analyses and, thus, are unable to

determine what weight, if any, to place on Raymond James’ fairness opinion in determining

whether to vote in favor of the Proposed Merger. This omitted information, if disclosed, would

significantly alter the total mix of information available to Select’s shareholders.

       32.      In summarizing the Selected Companies Analysis and the Selected Transaction

Analysis, the Proxy fails to disclose the individual metrics of each company or transaction utilized




                                                  8
          Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 9 of 17




in the analyses. A fair summary of a comparable companies or transactions analysis requires the

disclosure of the individual metrics for each company or transaction used in the analysis. Merely

providing a range of the metrics that a banker calculated without further information is insufficient,

as shareholders are unable to assess whether the banker applied appropriate metrics, or, instead,

applied unreasonably low metrics in order to present the Merger Consideration in the most

favorable light. Accordingly, the omission of this material information renders the summary of

these analyses provided in the Proxy misleadingly incomplete.

       33.      In summarizing the Discounted Cash Flow Analysis prepared by Raymond

James, the Proxy fails to disclose the following key information: (i) the actual unlevered free cash

flows used in the analysis, (ii) the inputs and assumptions underlying each discount rate range

(including the values of the company-specific WACC/CAPM components), and (iii) the actual

terminal values calculated for the analysis.

       34.      These key inputs are material to Select shareholders, and their omission renders

the Discounted Cash Flow Analysis materially misleading. As a highly-respected professor

explained in one of the most thorough law review articles regarding the fundamental flaws with

the valuation analyses bankers perform in support of fairness opinions, in a discounted cash flow

analysis a banker takes management’s forecasts, and then makes several key choices “each of

which can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55

Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the

terminal value…” Id. As Professor Davidoff explains:

                 There is substantial leeway to determine each of these, and any change
                 can markedly affect the discounted cash flow value. For example, a
                 change in the discount rate by one percent on a stream of cash flows in
                 the billions of dollars can change the discounted cash flow value by tens
                 if not hundreds of millions of dollars….This issue arises not only with a
                 discounted cash flow analysis, but with each of the other valuation



                                                  9
         Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 10 of 17




                   techniques. This dazzling variability makes it difficult to rely, compare,
                   or analyze the valuations underlying a fairness opinion unless full
                   disclosure is made of the various inputs in the valuation process, the
                   weight assigned for each, and the rationale underlying these choices. The
                   substantial discretion and lack of guidelines and standards also makes the
                   process vulnerable to manipulation to arrive at the "right" answer for
                   fairness. This raises a further dilemma in light of the conflicted nature of
                   the investment banks who often provide these opinions.

 Id. at 1577-78.

       35.         These material omissions render the summary of the valuation analyses included

in the Proxy misleadingly incomplete.

       C.       Raymond James’ Conflicts of Interest

       36.         The Proxy fails to disclose potential conflicts of interest involving Raymond

James. The Proxy states that during the two years preceding Raymond James’ opinion, it has

engaged in certain fixed income trading activity with Select Bank, conducted certain share

repurchases on behalf of Select and engaged in certain fixed income trading activity with First

Bank. Proxy at 52. The Proxy, however, does not disclose the compensation paid to Raymond

James for these services.

       37.         It is important for shareholders to receive sufficient information to understand

what factors might influence the financial advisor’s analytical efforts. A financial advisor’s own

proprietary financial interest in a proposed transaction must be carefully considered when

assessing how much credence to give its work or how much scrutiny to give the Proposed Merger.

A reasonable shareholder would want to know what important economic motivations that the

advisor might have, especially when those motivations could lead them to favor the interests of

certain transactions or particular shareholders over others, and especially where, as here, the fee

for advisory services is contingent upon the closing of the Proposed Merger. The failure to disclose

this information represents a material omission.



                                                  10
          Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 11 of 17




        D.       The Background of the Merger

        38.      The Proxy contains a misleadingly incomplete summary of the events leading up

to the Proposed Merger that omits material facts. Once a company travels down the road of partial

disclosure of the history leading up to a merger, it has an obligation to provide shareholders with

an accurate, full, and fair characterization of those historic events. Even a non-material fact can

trigger an obligation to disclose additional, otherwise non-material facts in order to prevent the

initial disclosure from materially misleading the stockholders.

        39.      First, the summary provided in the Proxy fails to disclose whether Select entered

into confidentiality or nondisclosure agreements with First Bancorp, “Bank A,” “Bank B” or

“Bank C” containing standstill and/or “don’t ask don’t waive” (“DADW”) provisions.

        40.      The express communication of the existence of these provisions is material to

Select shareholders, as it bears directly on the ability of parties that expressed interest in acquiring

the Company to offer a better deal. The failure to plainly disclose the existence of DADW

provisions creates the false impression that any of the parties who signed non-disclosure

agreements could have made a superior proposal. However, if those non-disclosure agreements

contained DADW provisions, then those parties could only make a superior proposal by

breaching the agreement—since in order to make the superior proposal, they would have to ask

for a waiver, either directly or indirectly. Any reasonable shareholder would deem the fact that

the most likely potential topping bidders in the marketplace may be precluded from making a

superior offer to significantly alter the total mix of information.

        41.     Second, the Proxy states that Individual Defendant William L. Hedgepeth II will

be employed as an Executive Vice President of First Bank, for a period commencing upon the

effective time of the Proposed Merger and ending June 30, 2022 for lucrative base salary, bonus




                                                   11
           Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 12 of 17




and other compensation. Proxy at 67. Additionally, two directors of Select will continue on as

directors of the combined company. Proxy at 68. Yet, the Proxy fails to specify the timing and

nature of the negotiations leading to these determinations. Such information is important to

shareholders because negotiating for continued employment and Board seats is a conflict of

interest that could cause the Individual Defendants to value their own continued involvement in

the Company over the value offered to shareholders. Accordingly, the omission and/or partial

disclosure of this information renders the summary provided in the Proxy misleadingly incomplete.

          42.    In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the Shareholder Vote, Plaintiff will be unable to

make an informed decision regarding the Proposed Merger, and is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                           COUNT I
           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          43.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange



                                                  12
         Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 13 of 17




Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       46.      The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information.

       47.      Defendants have issued the Proxy with the intention of soliciting Select’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, among other things: (i) financial projections for Select, First Bancorp, and

the combined company; (ii) Raymond James’ valuation analyses performed in support of its

fairness opinion; (iii) the potential conflicts of interest faced by Raymond James; and (iv) the

background of the Proposed Merger.

       48.      In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers or directors, were aware of the omitted information

but failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated in or omitted from the Proxy, but failed to obtain and disclose such information

to Select’s shareholders, though they could have done so without extraordinary effort.

       49.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

As officers or directors of the Company and signatories to the Proxy, the Individual Defendants




                                                 13
         Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 14 of 17




undoubtedly reviewed and relied upon the omitted information identified above in connection

with their decision to approve the Proposed Merger and solicit shareholder consent; indeed, the

Proxy states that Raymond James reviewed and discussed its financial analyses with the Board,

and further states that the Board considered the financial analyses provided by Raymond James,

as well as their fairness opinion and the assumptions made and matters considered in connection

therewith. Further, the Individual Defendants were privy to and had knowledge of the financial

projections and the details surrounding the process leading up to the signing of the Merger

Agreement. The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy, rendering the sections of the Proxy

identified above to be misleadingly incomplete. Indeed, the Individual Defendants were required

to review Raymond James’ analyses in connection with their receipt of the fairness opinion,

question Raymond James as to its derivation of fairness, and be particularly attentive to the

procedures followed in preparing the Proxy and review it carefully before it was disseminated, to

corroborate that there are no material misstatements or omissions.

       50.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in: (i) their decision to omit material information from the

Proxy; or (ii) their failure to notice the material omissions in the Proxy upon reviewing it, which

they were required to do carefully as Select’s officers and directors.

       51.      Select is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and/or reviewing the Proxy.

       52.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who




                                                 14
           Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 15 of 17




will be deprived of his right to make an informed decision on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of Select’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       COUNT II
   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of Select within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of Select, and participation in and/or awareness of Select’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of Select, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

          55.   Each of the Individual Defendants, as a signatory to the Proxy, was provided

with or had unlimited access to copies of the Proxy and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

          56.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Select, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The Proxy contains the unanimous recommendation of



                                                 15
         Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 16 of 17




the Board to approve the Proposed Merger.

       57.       In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       58.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from consummating the Proposed Merger, until Defendants disclose the material information

discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;




                                                  16
         Case 1:21-cv-06046-LLS Document 1 Filed 07/14/21 Page 17 of 17




       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: July 14, 2021                                MONTEVERDE & ASSOCIATES PC
                                                     /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 17
